NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

SAMANTHA ANN MOYA PIERRELOUIS,                 )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D18-4652
                                               )
JOHNNY WAGNER PIERRELOUIS,                     )
                                               )
              Appellee.                        )
                                               )

Opinion filed June 21, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Manatee County;
Diana L. Moreland, Judge.

Paula M. Johnson, North Port, for
Appellant.

Allison M. Perry of Florida Appeals P.A.,
for Appellee.


PER CURIAM.


              Dismissed. See Grasso v. Grasso, 113 So. 3d 855, 856 (Fla. 2d DCA

2012) ("To the extent that the order on appeal addresses the issue of subject matter

jurisdiction, it is not an appealable, nonfinal order."); Brulte v. Brulte, 967 So. 2d 1087,

1088 (Fla. 1st DCA 2007) ("[c]oncluding that the order on appeal does not fall into any

of the categories of appealable orders identified in Florida Rule of Appellate Procedure
9.130" where the nonfinal order "dealt with subject matter jurisdiction" under the Uniform

Child Custody Jurisdiction and Enforcement Act).




LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.




                                          -2-